      Case 17-04445     Doc 45    Filed 06/16/20 Entered 06/16/20 09:43:11          Desc Main
                                    Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                     )       Case No:          17-04445
       Davan Williams                        )
                                             )       Chapter:          Chapter 13
                           Debtor            )
                                             )       Judge:              Timothy A. Barnes

                                      NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on June 25th, 2020 at 1:30PM, I will appear before the Honorable
Timothy A. Barnes, or any judge sitting in that judge’s place, and present the MOTION TO
VACATE PAYROLL, a copy of which is attached

    This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use
an account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by
calling Court Solutions at (917) 746-7476.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                           By:      /s/ Dale Riley
                                                   ____________________________________
                                                      Dale Riley
                                                      Geraci Law L.L.C.
                                                      55 E. Monroe Street #3400
                                                      Chicago, Illinois 60603
                                                      312.332.1800
                                                      ndil@geracilaw.com


                                  CERTIFICATE OF SERVICE

   I, Dale Riley, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list on June 16,
2020 before 5:30 PM.




Rec No. 739064
WD - NOTICE OF MOTION TELEPHONIC
      Case 17-04445     Doc 45     Filed 06/16/20 Entered 06/16/20 09:43:11         Desc Main
                                     Document     Page 2 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                      )       Case No:           17-04445
       Davan Williams                         )
                                              )       Chapter:           Chapter 13
                           Debtor             )
                                              )       Judge:              Timothy A. Barnes

                                   LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Davan Chapel Williams, 7511 S Peoria 1st Fl, Chicago, IL 60620

Mercy Hospital and Medical Center, attn. Payroll, 2525 S. Michigan, Chicago, IL 60616




Rec No. 739064
WD - NOTICE OF MOTION TELEPHONIC
   Case 17-04445   Doc 45    Filed 06/16/20 Entered 06/16/20 09:43:11   Desc Main
                               Document     Page 3 of 4


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                               )     Case No:        17-04445
   Davan Williams                     )
             Debtor,                  )     Chapter:        Chapter 13
                                      )
                                      )     Judge:           Timothy A. Barnes


   MOTION TO VACATE ORDER FOR PAYROLL CONTROL ENTERED ON 2/1/2018


NOW COMES the Debtor, Ms. Davan Williams (the “Debtor”), by and

through her attorneys, Geraci Law L.L.C., to present her MOTION TO

VACATE ORDER FOR PAYROLL CONTROL ENTERED ON 2/1/2018 PURSUANT TO

FED. R. BANKR. P. 9024, and states as follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter     13   of   the    US    Bankruptcy    Code    and     a   plan    of

       reorganization on 02/16/2017.

  3.   The plan was confirmed on 04/27/2017.

  4.   On 2/1/2018, the payroll control order was entered at the

       Debtor’s consent. See Exhibit A.

  5.   The Debtor has completed all required plan payments and is

       awaiting only the Trustee’s final audit for the case to close.
Case 17-04445   Doc 45   Filed 06/16/20 Entered 06/16/20 09:43:11   Desc Main
                           Document     Page 4 of 4


WHEREFORE, the Debtor, Ms. Davan Williams prays that this Court

enter an order vacating the order for payroll control entered on

2/1/2018 and for such further additional relief that this Court

may deem just and proper.




                                          __/s/ Dale Riley_
                                            Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):          877.247.1960
